The applicable sections of the general Election act and the Ballot law provide that the ballots shall be preserved *Page 451 
for six months after an election and shall then be destroyed except in cases where there is a contest pending. This provision is to further protect the secrecy of the ballot. This court, inPeople v. Leuders, 269 Ill. 205, has held that the grand jury has a right to open the ballot boxes where charges of fraud have been made. This court also held in the same case that where indictments are voted the ballot boxes necessary for the prosecution of such indictments may be impounded by the court to be used as evidence. This ruling would be applicable to such contempt proceedings as are inaugurated by the county court. It is our opinion, however, that as to all precincts not affected by election contests, pending indictments or contempt proceedings, the ballots should be destroyed in conformity with the plain mandates of section 59 of the general Election act and section 27 of the Ballot law of 1891.
There appear to be approximately 200 pending cases which means that over 3000 ballot boxes and their contents are in storage. As to these, it is our opinion that the prayer of the petition should be allowed and the court permitted to retain only such ballot boxes as are pertinent to pending prosecutions and election contests. This would save the expense of storage and lessen the possibility of promiscuous and unauthorized inspection. The power to enter a severable order in a mandamus
proceeding is recognized. We are not bound to grant all the relief sought under a petition for a writ of mandamus but may grant the writ so far as the relators show a right to it. People
v. Board of Review, 326 Ill. 124.
For the reasons stated, we are unable to concur fully in the majority opinion and are constrained to record a dissent. *Page 452